UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-Q (Mark One) [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2015 or [] TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 333-175792 NUDG MEDIA INC. (Exact name of registrant as specified in its charter) Nevada 80-0729029 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 711 S. Carson Street, Suite 4, Carson City, Nevada (Address of principal executive offices) (Zip Code) 888-332-3660 (Registrant’s telephone number, including area code) N/A (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. [X] YES [] NO Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). [X] YES [] NO Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a small reporting company. See the definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer [] Accelerated filer [] Non-accelerated filer [] (Do not check if a smaller reporting company) Smaller reporting company [X] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act) [] YES [X] NO APPLICABLE ONLY TO ISSUERS INVOLVED IN BANKRUPTCY PROCEEDINGS DURING THE PRECEDING FIVE YEARS Check whether the registrant has filed all documents and reports required to be filed by Sections 12, 13 or 15(d) of the Exchange Act after the distribution of securities under a plan confirmed by a court. [] YES [] NO APPLICABLE ONLY TO CORPORATE ISSUERS Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. 172,000,000 common shares issued and outstanding as of November 10, 2015. NUDG MEDIA INC. QUARTERLY REPORT ON FORM 10-Q TABLE OF CONTENTS PART I – FINANCIAL INFORMATION 3 Item 1. Financial Statements 3 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 14 Item 3. Quantitative and Qualitative Disclosures About Market Risk 23 Item 4. Controls and Procedures 23 PART II – OTHER INFORMATION 24 Item 1. Legal Proceedings 24 Item 1A. Risk Factors 24 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 24 Item 3. Defaults Upon Senior Securities 24 Item 4. Mine Safety Disclosures 24 Item 5. Other Information 24 Item 6. Exhibits 25 SIGNATURES 26 2 PART I - FINANCIAL INFORMATION Item 1. Financial Statements These financial statements have been prepared in accordance with accounting principles generally accepted in the United States of America for interim financial information and the Securities and Exchange Commission’s instructions to Form 10-Q. In the opinion of management, all adjustments considered necessary for a fair presentation have been included. Operating results for the interim period ended September 30, 2015 are not necessarily indicative of the results that can be expected for the full year. NUDG MEDIA INC. Financial Statements For the Period Ended September 30, 2015 (Expressed in US dollars) Index Balance Sheets (unaudited)4 Statements of Operations (unaudited) 5 Statements of Cash Flows (unaudited) 6 Notes to the Financial Statements (unaudited) 7 3 Nudg Media Inc. Balance Sheets (Expressed in US dollars) September 30, 2015 December 31, 2014 $ $ (unaudited) ASSETS Current assets Cash 8,443 41,042 Amounts receivable 1,243 627 Prepaid expenses 1,150 – Total current assets 10,836 41,669 Non-current assets Promissory note receivable 66,000 66,000 Intangible assets – 743,238 Total assets 76,836 850,907 LIABILITIES AND STOCKHOLDERS’ DEFICIT Current liabilities Accounts payable and accrued liabilities 57,783 57,918 Current portion of loans payable 181,224 556,210 Total current liabilities 239,007 614,128 Non-current liabilities Loans payable, net of discount of $nil and $322,227, respectively – 477,773 Total liabilities 239,007 1,091,901 Nature of operations and continuance of business (Note 1) Stockholders’ deficit Common stock, 5,200,000,000 shares authorized, $0.001 par value 172,000,000 shares issued and outstanding 172,000 172,000 Additional paid-in capital 2,001,380 2,001,380 Common stock issuable (20,000) (20,000) Accumulated deficit (2,315,551) (2,394,374) Total stockholders’ deficit (162,171) (240,994) Total liabilities and stockholders’ deficit 76,836 850,907 (The accompany notes are an integral part of these financial statements) 4 Nudg Media Inc. Statement s of Operations (Expressed in US dollars) (unaudited) Three months ended September 30, 2015 Three months ended September 30, 2014 Nine months ended September 30, 2015 Nine months ended September 30, 2014 $ Revenues – Expenses Amortization of intangible assets – 20,117 23,178 34,768 General and administrative costs 15,176 12,267 57,029 119,401 Total expenses 15,176 32,384 80,207 154,169 Loss before other income (expense) (15,176) (32,384) (80,207) (154,169) Other income (expense) Gain on disposal of intangible assets – – 211,699 – Interest income 244 151 616 485 Interest expense (2,257) (29,075) (53,285) (49,208) Total other income (expense) (2,013) (28,924) 159,030 (48,723) Net income (loss) (17,189) (61,308) 78,823 (202,892) Net income (loss) per share, basic and diluted (0.00) (0.00) 0.00 (0.00) Weighted average number of shares outstanding, basic and diluted 172,000,000 172,000,000 172,000,000 172,000,000 (The accompany notes are an integral part of these financial statements) 5 Nudg Media Inc. Statement s of Cash Flows (Expressed in US dollars) (unaudited) Nine months ended September 30, 2015 Nine months ended September 30, 2014 $ $ Operating Activities Net income (loss) for the period 78,823 (202,892) Adjustments to reconcile net income (loss) to net cash used in operating activities: Accretion of the present value of long term loan 36,854 49,208 Amortization of intangible assets 23,178 34,768 Gain on disposal of intangible assets (211,699) – Changes in operating assets and liabilities: Accounts receivable (616) (485) Prepaid expenses (1,150) – Accounts payable and accrued liabilities 16,997 49,666 Net cash used in operating activities (57,613) (69,735) Investing Activities Cash removed on deconsolidation – (1,286) Net cash used in investing activities – (1,286) Financing Activities Proceeds from loans payables 25,014 142,915 Net cash provided by financing activities 25,014 142,915 Change in cash (32,599) 71,894 Cash, beginning of period 41,042 3,248 Cash, end of period 8,443 75,142 Non-cash investing and financing activities: Acquisition of intangible assets with loan payable – 798,123 Supplemental disclosures: Interest paid – – Income tax paid – – (The accompany notes are an integral part of these financial statements) 6 Nudg Media Inc. Notes to the Financial Statements
